Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 22, 2017, among BGC PARTNERS, INC., a Delaware corporation (“BGC”),
NEWMARK GROUP, INC., a Delaware corporation (“SpinCo”), the Lenders (defined
herein) and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (defined herein).

RECITALS

WHEREAS, BGC, as borrower, the Guarantors from time to time party thereto, each
of the Persons identified as a “Lender” on the signature pages thereto and each
other Person that becomes a lender in accordance with the Credit Agreement
(together with their successors and assigns, the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
September 8, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that as of the Amendment Effective Date (as
defined below) the Lenders convert all then outstanding Revolving Loans to a
term loan (the “Acquisition Term Loan”) pursuant to and on the terms and
conditions set forth herein (the “Acquisition Term Loan Conversion”);

WHEREAS, BGC shall transfer the ownership of certain of its Subsidiaries that
are part of the Newmark Knight Frank business to SpinCo (the “Separation”);

WHEREAS, in connection with the Separation, BGC desires to assign and transfer
to SpinCo, from and after the date on which the conditions described in
Section 9 hereof have been satisfied (the “Separation Effective Date”), all of
its rights, duties and obligations in, to and under the Acquisition Term Loan
and SpinCo desires to accept such assignment and transfer and to assume all such
rights, duties and obligations in accordance with the terms hereof (such
assignment and assumption, the “Acquisition Term Loan Assignment”);

WHEREAS, in connection with the Acquisition Term Loan Assignment, BGC has agreed
to Guarantee the Obligations in respect of the Acquisition Term Loan pursuant to
the terms and conditions of the Guaranty;

WHEREAS, the Loan Parties have requested that the Lenders (a) consent to the
Acquisition Term Loan Conversion and the Acquisition Term Loan Assignment and
(b) amend certain provisions of the Credit Agreement in connection with the
Acquisition Term Loan Conversion and the Acquisition Term Loan Assignment; and

WHEREAS, the Lenders are willing to so consent and make such amendments to the
Credit Agreement, in each case, in accordance with and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows

1. Term Loan Conversion. On the Amendment Effective Date, provided that no Event
of Default has occurred or is continuing, all of the outstanding Revolving Loans
shall be converted to the



--------------------------------------------------------------------------------

Acquisition Term Loan pursuant to the terms of the Credit Agreement, as amended
hereby. Revolving Loans held by the Lenders shall be converted ratably in
accordance with their respective Commitments.

2. Amendment Effective Date Amendments to the Credit Agreement. Effective as of
the Amendment Effective Date, the Credit Agreement hereby amended as follows:

(a) All references throughout the Loan Documents to “Revolving Credit Agreement”
shall be deemed to be “Credit Agreement” and shall mean the Credit Agreement as
amended hereby.

(b) Section 1.01 of the Credit Agreement is hereby amended by:

(i) adding the following definitions in appropriate alphabetical order therein:

“Acquisition Term Loan” has the meaning specified in Section 2.03.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 22, 2017, among the Borrower, the Lenders and the Administrative
Agent.

“First Amendment Effective Date” means the date on which the First Amendment
shall be effective pursuant to its terms.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

(ii) amending and restating the following definition in its entirety as follows:

“Loan” means, without duplication, (a) an extension of credit by a Lender to the
Borrower under Article II in the form of a Revolving Loan and (b) all Loans
converted to the Acquisition Term Loan pursuant to Section 2.03.

(c) Section 2.01 of the Credit Agreement is hereby amended by amending and
restating the proviso appearing in the first sentence therein in its entirety as
follows:

provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed an amount equal to (A) the
Aggregate Revolving Commitments less (B) the outstanding principal amount of the
Acquisition Term Loan and (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment.

(d) Section 2.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

2.03 Conversion of Outstanding Amounts to Acquisition Term Loan. On the First
Amendment Effective Date the then outstanding principal amount of Revolving
Loans



--------------------------------------------------------------------------------

shall be converted to a term loan (the “Acquisition Term Loan”), with a maturity
on the Maturity Date. Prior to the First Amendment Effective Date, the Borrower
shall provide notice to the Administrative Agent, in accordance with
Section 2.02, specifying the interest rate selected and, if a Eurodollar Rate
Loan is selected, the duration of the Interest Period therefor for the
Acquisition Term Loan; provided, however, that if Borrower fails to provide such
notice, the Acquisition Term Loan shall bear interest at the rate and for the
Interest Period, as applicable, as the then outstanding principal amount of the
Revolving Loans. Any future conversions or continuations of the principal amount
of the Acquisition Term Loan shall be subject to Section 2.02 and interest shall
be payable in accordance with Section 2.08. Principal amounts outstanding under
the Acquisition Term Loan may be prepaid in accordance with Section 2.05 but
amounts prepaid may not be reborrowed. If requested by a Lender, the Borrower
shall provide a Note to such Lender in accordance with Section 2.11.

(e) Sections 2.05 and 2.07 of the Credit Agreement are hereby amended by
replacing all references appearing therein to “Revolving Loans” with a reference
to “Loans.”

(f) Section 2.12(f) is hereby deleted in its entirety.

(g) Section 5.10(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(d) The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans or the Commitments.

(g) A new Section 9.11 is added to the Credit Agreement to read as follows:

9.11 ERISA

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

3. Separation Effective Date Amendments to the Credit Agreement. Effective as of
the Separation Effective Date, the Credit Agreement is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth on Exhibit A attached hereto.

4. Acquisition Term Loan Assignment. Effective as of the Separation Effective
Date, (a) BGC hereby assigns and transfers to SpinCo all of its rights,
obligations, title, benefit, privileges and interest in, to and under the
Acquisition Term Loan and (b) SpinCo hereby accepts such assignment and transfer
and agrees to be bound by, observe and perform the obligations of BGC under and
relating to the Obligations in connection with the Acquisition Term Loan. BGC
hereby confirms that the Credit Agreement, as amended hereby, is, and upon
SpinCo becoming a party thereto, shall continue to be, in full force and effect.
The Administrative Agent and the Lenders hereby consent to the Acquisition Term
Loan Assignment, accept SpinCo as the Borrower of the Acquisition Term Loan
under the Loan Documents and release BGC from all obligations as the Borrower of
the Acquisition Term Loan under the Loan Documents. The parties hereto confirm
and agree that immediately upon the consummation of the Acquisition Term Loan
Assignment, the term “Obligations” as used in the Credit Agreement, shall
include all obligations of SpinCo in connection with the Acquisition Term Loan
under the Credit Agreement and under each other Loan Document.

5. Acquisition Term Loan Assumption. The parties hereto hereby confirm that,
effective as of the Separation Effective Date, (a) SpinCo shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement and the other Loan Documents identical to which SpinCo would
have had if SpinCo had been an original party to the Loan Documents and (b) BGC
shall cease to have any obligations, duties or liabilities as the Borrower
solely with respect to the Acquisition Term Loan under the Loan Documents (but,
for avoidance of doubt, BGC will have obligations, duties and liabilities with
respect to the Acquisition Term Loan in its capacity as a Guarantor as set forth
in Section 6 below). Effective as of the Separation Effective Date, SpinCo
hereby ratifies, and agrees to be bound by, all applicable representations and
warranties, covenants, and other terms, conditions and provisions of the Credit
Agreement and the other applicable Loan Documents. The parties hereto hereby
acknowledge and agree that, as of the Separation Effective Date, SpinCo shall be
the sole Borrower of the Acquisition Term



--------------------------------------------------------------------------------

Loan for all purposes under the Credit Agreement, as further set forth therein.
SpinCo hereby acknowledges, agrees and confirms that it has received a copy of
the Credit Agreement and the schedules and exhibits thereto and each Loan
Document and the schedules and exhibits thereto.

6. Guarantee. After giving effect to the Acquisition Term Loan Assignment, BGC
hereby acknowledges, agrees and confirms that, by its execution of this
Amendment, BGC shall become a “Guarantor” of the Obligations of SpinCo in
connection with the Acquisition Term Loan under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder. BGC hereby ratifies, as
of the date hereof, and agrees to be bound by, all representations and
warranties, covenants and other terms, conditions and provisions of the Credit
Agreement and the other applicable Loan Documents in its capacity as the
Borrower with respect to the Revolving Loans and in its capacity as a Guarantor
with respect to the Acquisition Term Loan. Without limiting the generality of
the foregoing, BGC hereby Guarantees, jointly and severally together with any
other Guarantors, the prompt payment of the Obligations with respect to the
Acquisition Term Loan in accordance with Article X of the Credit Agreement,
subject to the terms and conditions set forth therein.

7. Representations and Warranties. Each of the Loan Parties, including as of the
Separation Effective Date SpinCo, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a) It has taken all necessary corporate or other organization action to
authorize the execution, delivery and performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable
against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than those that have already been obtained and are in full force
and effect.

(d) After giving effect to this Amendment, the representations and warranties of
BGC and each Guarantor contained in Article V of the Credit Agreement are true
and correct in all material respects (other than those representations and
warranties qualified by materiality or Material Adverse Effect, which case they
shall be true and correct in all respects) on and as of the Separation Effective
Date, except to the extent that such representation an warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (other than those representations and warranties qualified by
materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) as of such earlier date.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

8. Amendment Effective Date Conditions. This Amendment shall become effective
upon satisfaction or waiver of the following conditions (such date, the
“Amendment Effective Date”):



--------------------------------------------------------------------------------

(a) After giving effect to this Amendment, no Event of Default shall exist.

(b) Receipt by the Administrative Agent of a copy of this Amendment duly
executed by each of the Loan Parties, the Lenders and the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Amendment, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

9. Separation Effective Date Conditions. Receipt by the Administrative Agent of
the following, in each case, in form and substance reasonably satisfactory to
the Administrative Agent, shall be conditions precedent to the effectiveness of
the amendments to the Credit Agreement described in Sections 3, 4, 5 and 6 of
this Amendment:

(a) Written notice from the Borrower of the occurrence of the Separation
together with any documentation related thereto reasonably requested by the
Administrative Agent.

(b) Copies of the Organization Documents of SpinCo certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of SpinCo to be
true and correct as of the Separation Effective Date.

(c) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of SpinCo as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Credit Agreement and the other Loan Documents to which
SpinCo shall be a party and evidencing the authority and capacity of SpinCo to
become the Borrower of the Acquisition Term Loan in accordance with the terms of
this Amendment and the Credit Agreement.

(d) Such documents and certifications as the Administrative Agent may reasonably
require to evidence that SpinCo is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(e) Such certificates of resolutions or other action as the Administrative Agent
may require evidencing the authority and capacity of BGC to become a Guarantor
in accordance with the terms of this Amendment and the Credit Agreement.

(f) Favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, to be dated as of the Separation Effective
Date.

10. Miscellaneous.

(a) Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by Section 2 of this Amendment. On and after the
Separation Date, all references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by all terms of
this Amendment. Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.



--------------------------------------------------------------------------------

(b) Loan Document; Entirety; Further Assurances. This Amendment shall constitute
a Loan Document under the terms of the Credit Agreement. This Amendment and the
other Loan Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof. The Loan Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.

(c) Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.

(d) GOVERNING LAW; Jurisdiction; Waiver of Jury Trial; Etc. THIS AMENDMENT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. The jurisdiction, service of process, waiver of venue
and waiver of jury trial provisions of Sections 11.14 and 11.5 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

(e) Costs and Expenses. The Loan Parties shall pay all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

NEWMARK GROUP, INC., a Delaware corporation, By:  

/s/ James Ficarro

Name: James Ficarro Title: Chief Operating Officer

BGC PARTNERS, INC.,

a Delaware corporation,

By:  

/s/ Steven R. McMurray

Name: Steven R. McMurray Title: Chief Financial Officer

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

   

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:  

/s/ Paley Chen

    Name: Paley Chen     Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     By:  

/s/ Sherman M. Wong

    Name: Sherman M. Wong     Title: Director

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Sean C. Horridge

Name: Sean C. Horridge Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Ciaran Small

Name: Ciaran Small Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin            

Name: Ryan Durkin Title: Authorized Signatory

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Alaa Shraim

Name: Alaa Shraim Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ David Lim

Name: David Lim Title: Authorized Signatory

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH By:  

/s/ Jeffrey Roth

Name: Jeffrey Roth Title: Director By:  

/s/ Shulin Peng

Name: Shulin Peng Title: Managing Director

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Daniel Raynor

Name: Daniel Raynor Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANKUNITED, N.A. By:  

/s/ Paul Ferrara

Name: Paul Ferrara Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

STIFEL BANK & TRUST By:  

/s/ Jeff Rombach

Name: Jeff Rombach Title: Senior Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Chris Cary

Name: Chris Cary Title: Director

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Separation Effective Date Amendments to Credit Agreement

(Attached)

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONFORMED THROUGH AMENDMENTSEPARATION EFFECTIVE DATE

CREDIT AGREEMENT

Dated as of September 8, 2017 among

BGC PARTNERS, INC.

and

NEWMARK GROUP, INC.

each as thea Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWERBGC PARTNERS, INC.

and

BGC PARTNERS, INC.,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

GOLDMAN SACHS BANK USA,

CITIBANK, N.A.

CAPITAL ONE, NATIONAL ASSOCIATION

MIZUHO BANK, LTD.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

as Documentation Agent

and



--------------------------------------------------------------------------------

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS BANK USA

CITIGROUP GLOBAL CAPITAL MARKETS INC.

CAPITAL ONE, NATIONAL ASSOCIATION

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.1

   Defined Terms      1  

1.2

   Other Interpretive Provisions      23  

1.3

   Accounting Terms      2324  

1.4

   Rounding      2425  

1.5

   Times of Day; Rates      2425   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      2425  

2.1

   Revolving Loans      2425  

2.2

   Borrowings, Conversions and Continuations of Loans      2627  

2.3

   Conversion of Outstanding Amounts to Acquisition Term Loan      2728  

2.4

   [Reserved]      2728  

2.5

   Prepayments      2728  

2.6

   Termination or Reduction of Aggregate Revolving Commitments      2829  

2.7

   Repayment of Loans      2830  

2.8

   Interest      2830  

2.09

   Fees      2931  

2.10

   Computation of Interest and Fees      2931  

2.11

   Evidence of Debt      3031  

2.12

   Payments Generally; Administrative Agent’s Clawback;etc      3032  

2.13

   Sharing of Payments by Lenders      3233  

2.14

   [Reserved]Obligations      3234  

2.15

   Defaulting Lenders      3234   ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      3335  

3.1

   Taxes      3335  

3.2

   Illegality      3839  

3.3

   Inability to Determine Rates      3840  

3.4

   Increased Costs; Reserves on Eurodollar Rate Loans      3941  

3.5

   Compensation for Losses      4042  

3.6

   Mitigation Obligations; Replacement of Lenders      4143  

3.7

   Survival      4143   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   
  4243  

4.1

   Conditions of Initial Credit Extension      4243  

4.2

   Conditions to all Credit Extensions      4345   ARTICLE V REPRESENTATIONS AND
WARRANTIES      4446  

5.1

   Existence, Qualification and Power      4446  

5.2

   Authorization; No Contravention      4546  

5.3

   Governmental Authorization; Other Consents      4546  

5.4

   Binding Effect      4547  

5.5

   Financial Statements; No Material Adverse Effect      4547  

5.6

   Litigation      4647  



--------------------------------------------------------------------------------

5.7

   No Default      4647  

5.8

   Ownership of Property      4648  

5.9

   Taxes      4648  

5.10

   ERISA Compliance      4648  

5.11

   Subsidiaries      4749  

5.12

   Margin Regulations; Investment Company Act      4749  



--------------------------------------------------------------------------------

5.13

   Disclosure      4850  

5.14

   Compliance with Laws      4850  

5.15

   Intellectual Property; Licenses, Etc.      4850  

5.16

   Solvency      4951  

5.17

   OFAC      4951  

5.18

   Anti-Corruption Laws      4951  

5.19

   EEA Financial Institution      4951   ARTICLE VI AFFIRMATIVE COVENANTS     
4951  

6.1

   Financial Statements      4951  

6.2

   Certificates; Other Information      5052  

6.3

   Notices      5254  

6.4

   Payment of Taxes      5254  

6.5

   Preservation of Existence, Etc.      5254  

6.6

   Maintenance of Properties      5355  

6.7

   Maintenance of Insurance      5355  

6.8

   Compliance with Laws      5355  

6.9

   Books and Records      5355  

6.10

   Inspection Rights      5355  

6.11

   Use of Proceeds      5456  

6.12

   Guarantors      5456  

6.13

   Anti-Corruption Laws      5456  

6.14

   Mirror Debt      56   ARTICLE VII NEGATIVE COVENANTS      5456  

7.1

   Liens      5456  

7.2

   Investments      5658  

7.3

   Subsidiary Indebtedness      5759  

7.4

   Fundamental Changes      5860  

7.5

   Dispositions      5961  

7.6

   Restricted Payments      5961  

7.7

   Change in Nature of Business      6062  

7.8

   Transactions with Affiliates      6062  

7.9

   Burdensome Agreements      6062  

7.10

   Use of Proceeds      6163  

7.11

   Financial Covenants      6163  

7.12

   Fiscal Year      6164  

7.13

   Sanctions      6164  

7.14

   Anti-Corruption Laws      6264   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
     6264  

8.1

   Events of Default      6264  

8.2

   Remedies Upon Event of Default      6466  

8.3

   Application of Funds      6467   ARTICLE IX ADMINISTRATIVE AGENT      6567  

9.1

   Appointment and Authority      6567  

9.2

   Rights as a Lender      6567  

9.3

   Exculpatory Provisions      6668  

9.4

   Reliance by Administrative Agent      6669  

9.5

   Delegation of Duties      6769  



--------------------------------------------------------------------------------

9.6

   Resignation of Administrative Agent      6769  

9.7

   Non-Reliance on Administrative Agent and Other Lenders      6870  



--------------------------------------------------------------------------------

9.8

   No Other Duties; Etc.      6870  

9.9

   Administrative Agent May File Proofs of Claim      6871  

9.10

   Guaranty Matters      6971  

9.11

   ERISA      6971   ARTICLE X GUARANTY      7173  

10.1

   The Guaranty      7173  

10.2

   Obligations Unconditional      7174  

10.3

   Reinstatement      7274  

10.4

   Certain Additional Waivers      7275  

10.5

   Remedies      7375  

10.6

   Rights of Contribution      7375  

10.7

   Guarantee of Payment; Continuing Guarantee      7476  

10.8

   Appointment of Borrower      7476   ARTICLE XI MISCELLANEOUS      7476  

11.1

   Amendments, Etc.      7476  

11.2

   Notices; Effectiveness; Electronic Communications      7678  

11.3

   No Waiver; Cumulative Remedies; Enforcement      7780  

11.4

   Expenses; Indemnity; Damage Waiver      7880  

11.5

   Payments Set Aside      8082  

11.6

   Successors and Assigns      8082  

11.7

   Treatment of Certain Information; Confidentiality      8486  

11.8

   Rights of Setoff      8587  

11.9

   Interest Rate Limitation      8587  

11.10

   Counterparts; Integration; Effectiveness      8588  

11.11

   Survival of Representations and Warranties      8688  

11.12

   Severability      8688  

11.13

   Replacement of Lenders      8688  

11.14

   Governing Law; Jurisdiction; Etc.      8789  

11.15

   Waiver of Jury Trial      8890  

11.16

   No Advisory or Fiduciary Responsibility      8890  

11.17

   Electronic Execution of Assignments and Certain Other Documents      8991  

11.18

   USA PATRIOT Act Notice      8991  

11.19

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      8992
 



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Disqualified Institutions 2.01    Commitments and Applicable Percentages
5.06    Litigation 5.09    Tax Sharing Agreements 5.11    Subsidiaries 7.1   
Liens Existing on the Closing Date 7.2    Investments Existing on the Closing
Date 7.3    Indebtedness Existing on the Closing Date 7.08    Affiliate
Transactions Existing on the Closing Date 11.02    Certain Addresses for Notices

EXHIBITS

 

2.02   Form of Loan Notice 2.05   Form of Notice of Loan Prepayment 2.11   Form
of Note 3.01   Forms of U.S. Tax Compliance Certificates 6.02   Form of
Compliance Certificate 6.12   Form of Joinder Agreement 11.06(b)   Form of
Assignment and Assumption 11.06(b)(iv)   Form of Administrative Questionnaire



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 8, 2017 among BGC
PARTNERS, INC., a Delaware corporation (the “Borrower”), NEWMARK GROUP, INC., a
Delaware corporation, the Guarantors from time to time party hereto, the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Acquisition Term Loan” has the meaning specified in Section 2.03.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date                     is

$400,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans has been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable



--------------------------------------------------------------------------------

Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages shall be subject to adjustment
as provided in Section 2.15.

“Applicable Rate” means the following percentages per annum, based on the
applicable rate per annum set forth in the below table (and subject to the
paragraphs below):

 

Pricing Level

  

Debt Rating

   Commitment
Fee      Applicable
Margin for
Eurodollar
Rate Loans      Applicable
Margin for
Base Rate
Loans  

I

   ³ BBB+/BBB+      20.0 bps        150.0 bps        50.0 bps  

II

   BBB/BBB      25.0 bps        187.5 bps        87.5 bps  

III

   BBB-/BBB-      30.0 bps        225.0 bps        125.0 bps  

IV

   BB+/BB+      40.0 bps        275.0 bps        175.0 bps  

V

   < BB/BB      50.0 bps        325.0 bps        225.0 bps  

Each change in the Applicable Rate resulting from a change in the Debt Rating of
the BorrowerBGC shall be effective for the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. Notwithstanding the above, (i) if at any time
there is a split in the Debt Ratings between S&P and Fitch, and the Debt Ratings
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level I being the highest and the
Debt Rating for Pricing Level V being the lowest); (ii) if there is a split in
Debt Ratings between S&P and Fitch of more than one level, then the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (iii) if the BorrowerBGC has only one Debt Rating, such Debt Rating
shall apply; and (iv) if the BorrowerBGC does not have any Debt Rating, Pricing
Level V shall apply.

Notwithstanding the above, (x) if there are any amounts outstanding under the
Term Loan Facility as of December 31, 2017, the pricing shall increase by 50 bps
at each pricing level until the Term Loan Facility is paid in full and (y) if
there are any amounts outstanding under the Term Loan Facility as of June 30,
2018, the pricing shall increase by an additional 75 bps at each pricing level
(125 bps in the aggregate) until the Term Loan Facility is paid in full. From
and after the repayment in full of the Term Loan Facility, the pricing shall
return to the levels described in the table above, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



--------------------------------------------------------------------------------

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Goldman
Sachs Bank USA, Citigroup Global Capital Markets Inc. and PNC Capital Markets
LLC in their capacity as joint lead arrangers and bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form



--------------------------------------------------------------------------------

(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the BorrowerBGC and its Subsidiaries for the fiscal years ended 2014, 2015 and
2016, and the related consolidated statements of income or operations,
shareholder’s equity and cash flows of the BorrowerBGC and its Subsidiaries for
such fiscal year, including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%; and if Base



--------------------------------------------------------------------------------

Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such “prime rate” announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets



--------------------------------------------------------------------------------

include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

“Berkeley Point” means Berkeley Point Financial LLC and its Subsidiaries.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“BGC” means BGC Partners, Inc., a Delaware corporation, and its permitted
successors and assigns.

“Borrower” means (a) with respect to any Revolving Loan, BGC and (b) with
respect to the Acquisition Term Loan, SpinCo, as the context may require. For
the avoidance of doubt, (i) “Borrower” shall mean each Borrower or the
applicable Borrower as the context may require or BGC if no context is
specifically required and (ii) once the Acquisition Term Loan has been paid in
full, SpinCo will no longer be a Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

“Capital Requirements” means the minimum capital requirements applicable to a
Regulated Subsidiary pursuant to applicable law, rule or regulation, including
any such requirements imposed by any self-regulatory organization.

“Cash AD Loan” means a loan made by the BorrowerBGC or one of its Subsidiaries
to an employee of the BorrowerBGC or one of its Subsidiaries which is to be
repaid with the distributions in respect of limited partnership units allocated
to such employee, and which is generally expected to be forgiven if such
employee remains employed by the BorrowerBGC or one of its Subsidiaries at the
conclusion of a specific period of time.



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the BorrowerBGC or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of



--------------------------------------------------------------------------------

which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one year from the date of acquisition thereof;
and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CFTC” means the Commodities Futures Trading Commission or any other regulatory
body that succeeds to the functions of the Commodities Futures Trading
Commission.

“Change in Law” means the occurrence, after the Closing Date (or, with respect
to any Lender that is not a Lender on the Closing Date, such later date on which
such Lender becomes a party to this Agreement), of any of the following: (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which the Permitted
Holders fail to own, directly or indirectly, a sufficient amount of the Voting
Stock of the BorrowerBGC in order to elect a majority of the members of the
Board of Directors of the BorrowerBGC.

“Closing Date” means the date of this Agreement.



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the BorrowerBGC and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated Net
Income (excluding extraordinary and other non-recurring gains and losses and
charges) for such period plus (xii) the following to the extent deducted in
calculating such Consolidated Net Income: (a) Consolidated Interest Charges with
respect to



--------------------------------------------------------------------------------

the BorrowerBGC and its Subsidiaries for such period, (b) the provision for
federal, state, local and foreign income taxes payable by BorrowerBGC and its
Subsidiaries for such period, (c) the amount of depreciation and amortization
expense (including any amortization related to mortgage servicing rights, any
amortization related to bonuses, any amortization related to any forgivable loan
made in lieu of or for the same purpose as a bonus and any amortization related
to restricted stock awards or similar awards) for such period, (d) reserves
taken on Cash AD Loans, (e) charges relating to grants of exchangeability to
limited partnership interests, redemption or repurchase of units or shares or
the issuance of restricted shares, (f) distributions on grant units or other
partnership units and allocations of net income limited to partnership units,
and (g) impairment charges minus (yiii) non-cash gains attributable to
originated mortgage servicing rights in accordance with GAAP; provided that for
purposes of calculating the financial covenants, no EBITDA (either historically
or prospectively) shall be counted from any Subsidiary to the extent it is
contractually prohibited from making distributions to the BorrowerBGC at such
time.

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of the BorrowerBGC and its Subsidiaries, on a consolidated
basis, without duplication.

“Consolidated Interest Charges” means, for any period, for any Person, the sum
of the following items to the extent paid in cash during such period (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest, but excluding
any interest or other charges or expenses attributable to repurchase agreements,
warehouse agreements and other securities lending or borrowing transactions) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under capital leases that is treated as
interest in accordance with GAAP plus (c) the implied interest component of
Synthetic Lease Obligations with respect to such period.

“Consolidated Interest Coverage Ratio” means, as of any fiscal quarter-end for
which it is to be determined, the ratio of (a) Consolidated EBITDA for the
period of the four fiscal quarters ending on such date to (b) Consolidated
Interest Charges with respect to the BorrowerBGC and its Subsidiaries for the
period of the four fiscal quarters ending on such date, in each case calculated
on a Pro Forma Basis in accordance with Section 1.03(c).

“Consolidated Leverage Ratio” means, as of any fiscal quarter-end for which it
is to be determined, the ratio of (a) Consolidated Funded Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
ending on such date, in each case calculated on a Pro Forma Basis in accordance
with Section 1.03(c).

“Consolidated Net Income” means, for any period, for the BorrowerBGC and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall exclude any income (or loss) for
such period of any Person if such Person is not a Subsidiary, except that the
Borrower’sBGC’s equity in the net income of any such Person for such period
shall be included in



--------------------------------------------------------------------------------

Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the BorrowerBGC or a Subsidiary as a
dividend or other distribution.

“Consolidated Net Worth” means, at any date for which it is to be determined,
the sum, without duplication, of the following items which would be shown on a
consolidated balance sheet of the BorrowerBGC and its Subsidiaries prepared in
accordance with GAAP as of such date: stockholders’ equity (including capital
stock, additional paid-in capital, contingent stock, retained earnings and



--------------------------------------------------------------------------------

accumulated other comprehensive income) plus the aggregate amount of all
redeemable partnership interests plus the aggregate amount of all
non-controlling interests in Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means any Borrowing.

“Debt Issuance” means the issuance by SpinCo or any Subsidiary of SpinCo of any
Indebtedness (other than Indebtedness permitted by Sections 7.03(a), (b) (c)(i),
(d), (e), (f), (g), (h), (i) and (k)).

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Fitch of a Person’s non-credit-enhanced, senior unsecured
long-term debt. The Debt Rating in effect at any date is the Debt Rating that is
in effect at the close of business on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Fitch of a Person’s non-credit-enhanced, senior unsecured
long-term debt. The Debt Rating in effect at any date is the Debt Rating that is
in effect at the close of business on such date.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate



--------------------------------------------------------------------------------

plus the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the



--------------------------------------------------------------------------------

Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through

(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of a written notice
of such determination, which shall be delivered by the Administrative Agent to
the Borrower and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction, including, without
limitation, each of Belarus, Myanmar (Burma), Crimea region of Ukraine, Cuba,
Iran, North Korea, Sudan, Syria and Zimbabwe.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Institution” means (a) any competitors of the BorrowerBGC and its
Subsidiaries identified on Schedule 1.01 as of the Closing Date and (b) any
other Person who is a competitor of the BorrowerBGC and its Subsidiaries which
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than 5 Business Days prior to the effectiveness
thereof; provided that, (i) it is understood and agreed that Schedule 1.01 shall
be updated upon the effectiveness of a new Disqualified Institution, (ii) the
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to post Schedule 1.01, and any updates
thereto from time to time, on the Platform and to provide Schedule 1.01 to each
Lender requesting the same and (iii) “Disqualified Institutions” shall exclude
any Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders. For the avoidance of doubt, with respect to any Person who becomes a
Disqualified Institution after the date on which it entered into a binding
agreement to purchase all or a portion of the rights and obligations of



--------------------------------------------------------------------------------

an assigning Lender, such Person shall not retroactively be disqualified from
being or becoming a Lender.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person, that portion of Consolidated EBITDA
attributable to such Person.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Line of Business” means (a) any business in which the BorrowerBGC or
any of its Subsidiaries are engaged or have an Investment in as of the Closing
Date, (b) financial services including but not limited to broker-dealer and
capital market transactions involving financial products (and transactions and
services related thereto), investment banking, and structured products and
brokerage (including, but not limited to, prime brokerage), asset management
(including, but not limited to, wealth management and fund management), market
data, technology, trade execution, clearing (including correspondent clearing),
processing, information, securitization, servicing, legal services or
marketplace services in any industry, including but not limited to securities,
financial products, real estate, commodities, shipping, insurance, intellectual
property, spectrum and entertainment, (c) real estate services including
brokerage, investment sales, consulting, project and development management, and
property and facilities management, (d) acting as an energy reseller,
(e) financing transactions and products loan origination or brokering and
(f) any line of business complementary to the businesses in clause (a), (b),
(c), (d) or (e).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the



--------------------------------------------------------------------------------

environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Loan Party or any Subsidiary directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the



--------------------------------------------------------------------------------

purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“Equity Issuance” means any issuance by a Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition, (e) any issuance of Equity Interests
by a Subsidiary to a Loan Party or any Subsidiary, and (f) any issuance by a
joint venture among a Loan Party (or a Subsidiary) and any third party or third
parties of their Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the BorrowerBGC within the meaning of Section 414(b)
or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code), and with respect to which liability to the BorrowerBGC is
reasonably expected to attach.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the BorrowerBGC or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA;

(c) a complete or partial withdrawal by the BorrowerBGC or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or, to the knowledge of the BorrowerBGC, that a Multiemployer Plan
is in endangered or critical status within the meaning of Sections 430, 431 and
432 of the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, as
applicable (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the BorrowerBGC or any ERISA Affiliate or (i) a failure by the BorrowerBGC or
any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the BorrowerBGC or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or (if not available)
a comparable



--------------------------------------------------------------------------------

or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or, if not available, such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred:

(a) all Commitments have terminated and (b) all Obligations arising under the
Loan Documents have been paid in full (other than contingent indemnification
obligations).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any



--------------------------------------------------------------------------------

agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements implementing the foregoing.

“FCM” has the meaning set forthspecified in the definition of “Regulated
Subsidiary.”

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Fee Letter” means that certain fee letter between the BorrowerBGC and Bank of
America entered into as of August 11, 2017.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 22, 2017, among the Borrower, Newmark Group, Inc.BGC, SpinCo, the
Lenders and the Administrative Agent.

“First Amendment Effective Date” means the date on which the First Amendment
shall be effective pursuant to its terms.

“Fitch” means Fitch, Inc., and any successor thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, without duplication, (a) all obligations of such
Person for all indebtedness created, assumed or incurred in any manner by such
Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any lien upon property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Attributable Indebtedness of such Person,



--------------------------------------------------------------------------------

(e) all obligations of such Person on or with respect to letters of credit and
bankers’ acceptances, (f) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (g) all indebtedness for borrowed
money of any other Person which is directly or indirectly guaranteed by the
BorrowerBGC or any of its Subsidiaries or which the BorrowerBGC or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the BorrowerBGC or any of its Subsidiaries has
otherwise assured a creditor against loss and (h) all Guarantees of such Person
in respect of the foregoing; provided, however, that Funded Indebtedness shall
not include (i) accounts payable incurred in the ordinary course of business,
(ii) short term obligations incurred in the ordinary course of business,
(iii) obligations of such Person in respect of Swap Contracts related to hedging
or otherwise entered into in the ordinary course of business and (iv) to the
extent such Person is (x) a Regulated Subsidiary or (y) Berkeley Point,
obligations of such Person in respect of repurchase agreements, warehouse
agreements or securities lending or borrowing agreements. Notwithstanding the
foregoing, it is understood and agreed that the amount of Funded Indebtedness
related to “bad boy guaranties” (including any related environmental indemnity)
and the Guarantees by Berkeley Point to Fannie Mae under the Delegated
Underwriting and Servicing Program and to Freddie Mac under the Targeted
Affordable Housing Program shall, in each case, be equal to the amount of any
such Indebtedness, if any, that is required by GAAP to be accrued for or
otherwise set forth as a liability on the balance sheet of such Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness or (iii) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) with respect to the Acquisition Term Loan,
(i) BGC, (ii) each Subsidiary of the BorrowerBGC that becomes a Guarantor
pursuant to Section 6.12 or otherwise, (biii) each other Person that may become
a Guarantor hereunder and (civ) the successors and permitted assigns of the
foregoing and (b) with respect to the Revolving Loans, (i) so long as the
Acquisition Term Loan or the loan under the Term Loan Facility remains
outstanding, SpinCo, (ii) each Subsidiary of BGC



--------------------------------------------------------------------------------

that becomes a Guarantor pursuant to Section 6.12 or otherwise, (iii) each other
Person that may become a Guarantor hereunder and (iv) the successors and
permitted assigns of the foregoing. For the avoidance of doubt, upon repayment
in full of the Acquisition Term Loan and the loan under the Term Loan Facility,
SpinCo shall automatically be released as a Guarantor and shall have no further
Obligations unless and until it becomes a Guarantor pursuant to Section 6.12 or
otherwise.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IB” has the meaning set forthspecified in the definition of “Regulated
Subsidiary.”

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  (a) all Funded Indebtedness;

 

  (b) obligations under any Swap Contract;

 

  (c) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests of the
BorrowerBGC or any of its Subsidiaries or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

 

  (d) all Guarantees of such Person in respect of any of the foregoing; and

 

  (e)

all Indebtedness of the types referred to in clauses (a) through (d) above of
any



--------------------------------------------------------------------------------

partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venture (but only to the extent such Person is liable therefor
as a result of such interest), unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and

(b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a



--------------------------------------------------------------------------------

Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or upon the consent of all Lenders, such other period that is twelve
months or less (in each case, subject to availability), as selected by the
Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.12 executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time



--------------------------------------------------------------------------------

to time notify the Borrower and the Administrative Agent, which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such affiliate. Unless the context otherwise requires each references
to a Lender shall include its applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means, without duplication, (a) an extension of credit by a Lender to the
BorrowerBGC under Article II in the form of a Revolving Loan and (b) all Loans
converted to the Acquisition Term Loan pursuant to Section 2.03.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement and the
Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the(a) each Borrower and (b) each Guarantor;
provided that if the Acquisition Term Loan and the loan under the Term Loan
Facility have been paid in full, SpinCo will no longer be a Loan Party.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
assets or properties of the Borrower and itsLoan Parties and their Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.



--------------------------------------------------------------------------------

“Maturity Date” means September 8, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Mirror Debt” means Indebtedness of one or more Subsidiaries of BGC which is
assumed by one or more Subsidiaries of SpinCo as part of the Separation related
to (a) those certain 8.125% Senior Notes due 2042 issued by BGC in an aggregate
principal amount equal to $112,500,000 and (b) those certain 5.375% Senior Notes
due 2019 issued by BGC in an aggregate principal amount equal to $300,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the BorrowerBGC or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a single employer, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and that has
two or more contributing sponsors (including the BorrowerBGC or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
actually received by a Loan Party or any Subsidiary in respect of any Equity
Issuance or Debt Issuance net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions) and (b) taxes paid or payable as a result
thereof.

“Net Excess Capital” means the aggregate regulatory net capital, as defined in
the applicable Capital Requirements, in excess of the aggregate required net
capital under the Capital Requirements, as shown on the Borrower’sBGC’s most
recent annual audited financial statements or quarterly management prepared
statements delivered pursuant to Section 6.01, and, without duplication, as
shown on the Borrower’sBGC’s SEC Forms 10-Q and 10-K.

“Newmark” means the Subsidiaries of the Borrower or Cantor Fitzgerald, L.P. that
own or will own the Newmark Knight Frank business.

“Newmark Leverage Ratio” means, as of any date for which it is to be determined,
the ratio of (a) Consolidated Funded Indebtedness attributable to SpinCo and its
Subsidiaries as of such date (other than (i) obligations in respect of the Term
Loan Facility, (ii) any of the Obligations and (iii) any intercompany
Indebtedness owing to BGC or any of its Subsidiaries) to (b) Consolidated EBITDA
attributable to SpinCo and its Subsidiaries for the period of the four fiscal
quarters most recently ended for which BGC has provided a Compliance Certificate
in accordance with Section 6.02, in each case calculated on a Pro Forma Basis in
accordance with Section 1.03(c).

“NFA” means the National Futures Association or any other regulatory body that
succeeds to the functions of the National Futures Association.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means with respect to each Loan PartyBorrower and each Guarantor
all advances to, and debts, liabilities, obligations, covenants and duties of,
such Loan PartyBorrower or such Guarantor arising under any Loan Document or
otherwise with respect to any applicable Loan, in each



--------------------------------------------------------------------------------

case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan PartyBorrower or any Guarantor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non- U.S. jurisdiction) and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and,

 

66



--------------------------------------------------------------------------------

thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) (including a Multiple Employer Plan, but excluding a
Multiemployer Plan) that is maintained or is contributed to by the BorrowerBGC
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Internal Revenue Code.

“Permitted Acquisition” means any Acquisition, provided that (a) no Default
shall have occurred and be continuing or would result from such Acquisition,
(b) if the Acquisition involves aggregate cash and non-cash consideration
(including assumed Indebtedness, the good faith estimate by the Borrower of the
maximum amount of any deferred purchase price obligations (including any earn
out payments) and Equity Interests) in excess of the greater of $50,000,000 and
4.5% of Consolidated Net Worth (as of the date of such Acquisition), the Person
or property acquired in such Acquisition is in an Eligible Line of Business,
(c) in the case of an Acquisition of the Equity Interests of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, and (d) the BorrowerBGC shall be in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the end of the period of the four fiscal quarters most recently ended for
which the BorrowerBGC has delivered financial statements pursuant to
Section 6.01(a) or (b) after giving effect to such Acquisition on a Pro Forma
Basis. It is understood and agreed that, if (x) the Acquisition of a Significant
Subsidiary involves aggregate cash and non-cash consideration (including assumed
Indebtedness, the good faith estimate by the BorrowerBGC of the maximum amount
of any deferred purchase price obligations (including any earn out payments) and
Equity Interests) in excess of the greater of $50,000,000 and 4.5% of
Consolidated Net Worth (as of the date of such Acquisition) and (y) the
Consolidated Leverage Ratio shall be greater than 2.50:1.00 after giving effect
to such Acquisition of a Significant Subsidiary on a Pro Forma Basis, the
BorrowerBGC shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate.

“Permitted Holders” means Cantor Fitzgerald, L.P., Howard W. Lutnick, any Person
controlled by him or any trust established for Mr. Lutnick’s benefit or for the
benefit of his spouse, any of his descendants or any of his relatives, in each
case, so long as he is alive and, upon his death or incapacity, any person who
shall, as a result of Mr. Lutnick’s death or incapacity, become a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of the
Borrower’sBGC’s capital stock by operation of a trust, by will or the laws of
descent and distribution or by operation of law.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but other than a Multiemployer Plan),
maintained for employees of the BorrowerBGC or any such Plan to which the
BorrowerBGC is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to any Specified Transaction, that for
purposes of calculating the financial covenants set forth in Section 7.11, such
Specified Transaction (including the incurrence of any Indebtedness therewith)
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such Specified Transaction for which



--------------------------------------------------------------------------------

financial statements were required to be delivered pursuant to Section 6.01(a)
or 6.01(b). In connection with the foregoing, (a) with respect to any
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
Specified Transaction and (ii) Indebtedness which is retired shall be excluded
and deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the BorrowerBGC and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements (if
available) and such other information deemed necessary by a Responsible Officer
in order to make a good faith determination (consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the Securities and Exchange Commission) of such pro forma calculation
and (ii) any Indebtedness incurred or assumed by the BorrowerBGC or any
Subsidiary (including the Person or property acquired) in connection with such
Specified Transaction and any Indebtedness of the Person or property acquired
which is not retired in connection with such Specified Transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the BorrowerBGC containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the BorrowerBGC has
delivered financial statements pursuant to Section 6.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Regulated Subsidiary” means any Subsidiary of the BorrowerBGC that is
(i) registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934 or that is regulated as a



--------------------------------------------------------------------------------

broker dealer or equivalent under any foreign securities law, (ii) that is
registered as a Futures Commission Merchant (“FCM”), Introducing Broker (“IB”),
Swap Exchange Facility (“SEF”) or other “registered entity” within the meaning
of Section 1a(40) of the Commodity Exchange Act (7 U.S.C. 1 et seq.), or the
equivalent under any foreign securities or commodities Law, or (iii) registered
as a swap execution facility with the SEC or the CFTC.

“Regulation S-X” means Regulation S-X set forth in 17 C.F.R. Part 210 of the
Securities Act of 1933.



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the applicable notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, general partner, executive
vice president, chief operating officer, chief administrative officer or
controller of a Loan Party, and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to make
Revolving Loans to the BorrowerBGC pursuant to Section 2.01 in the amount set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans.

“Revolving Loan” has the meaning specified in Section 2.01(a).



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“SEF” has the meaning set forthspecified in the definition of “Regulated
Subsidiary.”

“Seller Financing” has the meaning set forthspecified in Section 4.01(f).

“Separation” has the meaning specified in the First Amendment.

“Separation Effective Date” has the meaning specified in the First Amendment.

“Significant Subsidiary” has the meaning given to such term in Regulation S-X.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other



--------------------------------------------------------------------------------

commitments as they mature in the ordinary course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature in the ordinary course of business, (c) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Transaction” means (a) any Acquisition of property or series of
related acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (ii) involves the payment
of consideration by the BorrowerBGC and its Subsidiaries in excess of the
greater of $50,000,000 and 4.5% of Consolidated Net Worth (as of the date of
such Acquisition), (b) any Disposition of property or series



--------------------------------------------------------------------------------

of related Dispositions of property that (i) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (ii) yields gross proceeds
to the BorrowerBGC or any of its Subsidiaries in excess of the greater of
$50,000,000 and 4.5% of Consolidated Net Worth (as of the date of such
Disposition) and (c) any other Acquisition or Disposition designated by the
Borrower as a “Specified Transaction” as of any fiscal quarter-end; provided
that if the Borrower designates any Acquisition or Disposition as a Specified
Transaction as of such fiscal quarter-end, then it must designate all
Acquisitions and Dispositions consummated during the twelve month period prior
to such designation as Specified Transactions.

“SpinCo” means Newmark Group, Inc., a Delaware corporation, and its permitted
successors and assigns.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (a) a majority of
the shares of Voting Stock is at the time beneficially owned by such Person and
(b) is required to be consolidated into the financial statements of such Person
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the BorrowerBGC.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.



--------------------------------------------------------------------------------

“Term Loan Facility” has the meaning set forthspecified in Section 4.01(e).

“Threshold Amount” means $60,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time and the outstanding Loans of such
Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3). “Voting Stock” means, with respect to any Person,
Equity Interests issued by such Person the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right so
to vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Interpretive Provisions.



--------------------------------------------------------------------------------

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and



--------------------------------------------------------------------------------

Schedules to, the Loan Document in which such references appear, (v) any
reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in



--------------------------------------------------------------------------------

GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.11 shall be
made on a Pro Forma Basis with respect to any Specified Transaction.



--------------------------------------------------------------------------------

1.4 Rounding.

Any financial ratios required to be maintained by the BorrowerBGC pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.5 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.1 Revolving Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the BorrowerBGC in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed an amount equal to (A) the Aggregate Revolving Commitments less (B) the
outstanding principal amount of the Acquisition Term Loan and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the BorrowerBGC may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.

(b) Increases of the Aggregate Revolving Commitments. The BorrowerBGC shall have
the right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments in one or
more increases, at any time prior to the date that is sixty days prior to the
Maturity Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

(i) the Aggregate Revolving Commitments shall not exceed $400,000,000 without
the consent of the Required Lenders;

(ii) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;

(iii) the representations and warranties set forth in Article V shall be true
and correct in all material respects (or, if any such representation or warranty
is qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date on which such increase
is to become effective, except to the extent that such representations and
warranties specifically refer to an



--------------------------------------------------------------------------------

earlier date, in which case they shall be true and correct in all material
respects (or, if any such representation or warranty is qualified by materiality
or Material Adverse Effect, it shall be true and correct in all respects as
drafted) as of such earlier date;

(iv) after giving effect to such increase and any Borrowings in connection
therewith, the BorrowerBGC will be in pro forma compliance with all of the
covenants in Section 7.11;

(v) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;

(vi) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) documentation from each institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Agreement in form and substance reasonably
acceptable to the Administrative Agent;

(vii) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the BorrowerBGC) it may reasonably
request relating to the corporate or other necessary authority for such increase
and the validity of such increase in the Aggregate Revolving Commitments, and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; and

(viii) if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the BorrowerBGC shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.

For avoidance of doubt, it is understood and agreed that, as of the Closing
Date, there does not exist any availability to increase the Aggregate Revolving
Commitments pursuant to this Section 2.01(b).

2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each



--------------------------------------------------------------------------------

continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in



--------------------------------------------------------------------------------

excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),

(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of a Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and unless repaid, each outstanding Eurodollar Rate Loan shall
be converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify theeach
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing,



--------------------------------------------------------------------------------

extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
applicable Borrower, the Administrative Agent and such Lender.

2.3 Conversion of Outstanding Amounts to Acquisition Term Loan.

On the First Amendment Effective Date the then outstanding principal amount of
Revolving Loans shall be converted to a term loan (the “Acquisition Term Loan”),
with a maturity on the Maturity Date. Prior to the First Amendment Effective
Date, the BorrowerBGC shall provide notice to the Administrative Agent, in
accordance with Section 2.02, specifying the interest rate selected and, if a
Eurodollar Rate Loan is selected, the duration of the Interest Period therefor
for the Acquisition Term Loan; provided, however, that if Borrower fails to
provide such notice, the Acquisition Term Loan shall bear interest at the rate
and for the Interest Period, as applicable, as the then outstanding principal
amount of the Revolving Loans. Any future conversions or continuations of the
principal amount of the Acquisition Term Loan shall be subject to Section 2.02
and interest shall be payable in accordance with Section 2.08. Principal amounts
outstanding under the Acquisition Term Loan may be prepaid in accordance with
Section 2.05 but amounts prepaid may not be reborrowed. If requested by a
Lender, the BorrowerSpinCo shall provide a Note to such Lender in accordance
with Section 2.11.

2.4 [Reserved].

2.5 Prepayments.

(a) TheVoluntary Prepayments. A Borrower may, upon delivery of a Notice of Loan
Prepayment from thesuch Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (A) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by thea Borrower, thesuch Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Aggregate Revolving
Commitments as contemplated by Section 2.06, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.06. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such



--------------------------------------------------------------------------------

prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) Mandatory Prepayments.



--------------------------------------------------------------------------------

(i) Debt Issuances. Immediately upon receipt by SpinCo or any Subsidiary of
SpinCo of the Net Cash Proceeds of any Debt Issuance (other than (A) Debt
Issuances constituting the Mirror Debt, (B) Debt Issuances under the Term Loan
Facility and (C) other Debt Issuances in an amount up to $25,000,000, in the
aggregate), SpinCo shall prepay the Acquisition Term Loan in an aggregate amount
equal to 100% of such Net Cash Proceeds (other than any such Net Cash Proceeds
which are applied to repay amounts outstanding under the Term Loan Facility).

(ii) Equity Issuances. Immediately upon the receipt by SpinCo or any Subsidiary
of SpinCo of the Net Cash Proceeds of any Equity Issuance by SpinCo or any
Subsidiary of SpinCo (other than (A) Equity Issuances in connection with a DRIP
program, (B) Equity Issuances pursuant to an at-the-market controlled equity
offering program (at the market shelf) intended to offset share repurchases,
redemptions, exchanges and other payments in connection with compensation plans
or arrangements or from current or former employees and partners or their
estates or from directors, consultants or charities, and (C) other Equity
Issuances in an amount up to $25,000,000, in the aggregate), SpinCo shall prepay
the Acquisition Term Loan in an aggregate amount equal to 100% of such Net Cash
Proceeds (other than any such Net Cash Proceeds which are applied to repay
amounts outstanding under the Term Loan Facility).

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied first to Base Rate Loans and
then to Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.6 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, (a) the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments or (b) the Aggregate Revolving
Commitments would be less than the outstanding principal amount of the
Acquisition Term Loan. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a notice of termination of the Aggregate
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.



--------------------------------------------------------------------------------

2.7 Repayment of Loans.

(a) TheEach Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Loans and all other Obligations outstanding on
such date.

(b) In the event a Change of Control occurs, (i) theeach Borrower shall promptly
thereafter repay to the Lenders the aggregate principal amount of all Loans and
all other Obligations outstanding on such date and (ii) the Commitments of each
Lender shall be terminated.

2.8 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest



--------------------------------------------------------------------------------

Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.9 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the
Outstanding Amount of Revolving Loans, subject to adjustment as provided in
Section 2.15. The commitment fee shall accrue at all times during the



--------------------------------------------------------------------------------

Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified, including, without limitation, as set forth in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback;etc.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as



--------------------------------------------------------------------------------

provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal



--------------------------------------------------------------------------------

Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.



--------------------------------------------------------------------------------

(b) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Loans, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any



--------------------------------------------------------------------------------

assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.



--------------------------------------------------------------------------------

2.14 [Reserved].

2.14 Obligations. Subject to any Guarantees by a Borrower as set forth in this
Agreement, each Borrower shall be severally, and not jointly liable, for the
Loans made to such Borrower hereunder and for any costs and expenses associated
with such Loans as such Borrower may be required to pay pursuant to
Section 11.04.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee



--------------------------------------------------------------------------------

payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion



--------------------------------------------------------------------------------

of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an



--------------------------------------------------------------------------------

amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent



--------------------------------------------------------------------------------

that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws



--------------------------------------------------------------------------------

to report such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of



--------------------------------------------------------------------------------

an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W- 8BENE (or W-8BEN, as applicable) establishing an exemption
from, or



--------------------------------------------------------------------------------

reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BENE (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-D on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue



--------------------------------------------------------------------------------

Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to



--------------------------------------------------------------------------------

comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.2 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations



--------------------------------------------------------------------------------

hereunder or make, maintain or fund or charge interest with respect to any
Credit Extensions or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of



--------------------------------------------------------------------------------

such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.3 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the



--------------------------------------------------------------------------------

Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender



--------------------------------------------------------------------------------

determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or any other amount) then, upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or



--------------------------------------------------------------------------------

amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.



--------------------------------------------------------------------------------

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.5 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.



--------------------------------------------------------------------------------

3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.7 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.1 Conditions of Initial Credit Extension.

This Agreement shall become effective upon, and the obligation of each Lender to
make its initial Credit Extension hereunder is subject to, the satisfaction of
the following conditions precedent:



--------------------------------------------------------------------------------

(a) Documentation. Receipt by the Administrative Agent of the following, each in
form and substance satisfactory to the Administrative Agent and each Lender:

(i) Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.



--------------------------------------------------------------------------------

(iii) Organization Documents, Resolutions, Etc.

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation

(iv) Audited Financial Statements. The Audited Financial Statements.

(v) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that (A) the conditions specified in Sections 4.01(b) and
(c) and 4.02(a) and 4.02(b) have been satisfied and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b) Litigation. Other than as disclosed in the Audited Financial Statements for
the fiscal year ending December 31, 2016 or as set forth on Schedule 5.06, there
shall not exist any action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(c) Consents. All governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated hereby
shall have been obtained and all such consents and approvals shall be in force
and effect.

(d) Existing Credit Agreement. Receipt by the Administrative Agent of evidence



--------------------------------------------------------------------------------

that all obligations under the existing Credit Agreement, dated as of
February 25, 2016, among the Borrower, the Administrative Agent and the other
lenders party thereto have been paid in full and all commitments thereunder
terminated.

(e) Term Loan Facility. Receipt by the Administrative Agent of evidence that the
Borrower has entered into (or is entering into simultaneously with this
Agreement) a term loan agreement (the “Term Loan Facility”) on terms
satisfactory to the Borrower and the Administrative Agent.

(f) Acquisition/Seller Financing. Receipt by the Administrative Agent of
(i) evidence that the acquisition of Berkeley Point by the Borrower has occurred
or is occurring



--------------------------------------------------------------------------------

simultaneously with this Agreement and (ii) evidence that any seller financing
entered into in respect of the acquisition by the Borrower of Berkeley Point
(the “Seller Financing”), if any, is on terms satisfactory to the Administrative
Agent, including as to maturity, subordination and assignability.

(g) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date, including, but not
limited to, the fees set forth in the Fee Letter.

(h) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.2 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (other than those representations and warranties
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (other than those representations and
warranties qualified by materiality or Material Adverse Effect, in which case
they shall be true and correct in all respects) as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or



--------------------------------------------------------------------------------

from the immediate application of the proceeds thereof (if applicable) and the
BorrowerBGC shall be in compliance with Section 7.11 as of the end of the most
recently fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01 after giving effect to the proviso in the definition of
Consolidated EBITDA.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be



--------------------------------------------------------------------------------

deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

TheEach Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.1 Existence, Qualification and Power.

(a) Each Loan Party and each Significant Subsidiary (i) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (A) own or lease its assets and carry on its business
and (B) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Each Subsidiary of the Borrower (other than a Significant Subsidiary) (i) is
duly organized or formed, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization,
(ii) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to own or lease its assets and
carry on its business and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except, in each case, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.2 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.



--------------------------------------------------------------------------------

5.3 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.



--------------------------------------------------------------------------------

5.4 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.5 Financial Statements; No Material Adverse Effect.

(a) The financial statements delivered pursuant to Sections 6.01(a) and 6.01(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the BorrowerBGC and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein (subject, in the case of
unaudited financial statements, to the absence of footnotes and to normal
year-end audit adjustments); and

(iii) show all material indebtedness and other liabilities, direct or
contingent, of the BorrowerBGC and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
BorrowerBGC and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the BorrowerBGC and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.6 Litigation.

Other than as disclosed in the Audited Financial Statements or as set forth on
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowera Loan Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

5.7 No Default.

No Default has occurred and is continuing.

5.8 Ownership of Property.



--------------------------------------------------------------------------------

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.9 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary that would, if made, have a Material Adverse Effect.
Other than as set forth on Schedule 5.09, no Loan Party is party to any tax
sharing agreement with anyone.

5.10 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws; (ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by the IRS; and (iii) to the best
knowledge of the Borrowera Loan Party, nothing has occurred that would
reasonably be expected to prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as



--------------------------------------------------------------------------------

defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and
neither a Loan Party nor any ERISA Affiliate knows of any facts or circumstances
that would reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) no Loan Party has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither a Loan Party nor any ERISA Affiliate has engaged in
a transaction that would reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by



--------------------------------------------------------------------------------

the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) The Borrower represents and warrants as of the First Amendment Effective
Date or as of the Separation Effective Date, as applicable, that the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.

5.11 Subsidiaries.

Set forth on Schedule 5.11 is a complete and accurate list of (a) each
Significant Subsidiary of the BorrowerBGC other than Regulated Subsidiaries,
(b) each Subsidiary that is a Guarantorhas guaranteed any Indebtedness of BGC
(other than the Obligations) and (c) the jurisdiction of organization, exact
legal name and U.S. tax payer identification number of the BorrowerBGC and each
other Loan Party, in each case as of the Closing Date and as of the date of any
update to Schedule 5.11 pursuant to Section 6.02(b).

5.12 Margin Regulations; Investment Company Act.

(a) Margin stock (as defined in Regulation U of the Board of Governors of the
FRB) constitutes less than 25% of the value of those assets of the Borrower and
itsLoan Parties and their Subsidiaries (other than any Subsidiary which is an
“exempted borrower” within the meaning of Regulation U of the FRB) which are
subject to any limitation on sale, pledge, or other restriction hereunder.
Neither the making of any Loan nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulation T, Regulation U or
Regulation X of the Board of Governors of the FRB.

(b) None of theNo Borrower, any Person Controlling thea Borrower, or any
Significant Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.



--------------------------------------------------------------------------------

(c) Each domesticDomestic Subsidiary that is a Regulated Subsidiary which isand
a broker dealer subject to the provisions of Regulation T of the FRB and extends
purpose credit to customers (as those terms are defined in Regulation T)
maintains procedures and internal controls reasonably designed to ensure that
such Regulated Subsidiary does not extend or maintain purpose credit to or for
its customers other than in accordance with the provisions of Regulation T, and
members of each such domestic Regulated Subsidiary regularly supervise its
activities and the activities of members and employees of such Regulated
Subsidiary to ensure that such Regulated Subsidiary does not extend purpose
credit to or for its customers other than in accordance with the provisions of
Regulation T.

(d) Each Regulated Subsidiary (i) is a member in good standing of the FINRA, the
NFA and/or the equivalent foreign self-regulatory body, (ii) (A) if a Domestic
Subsidiary, (x) is duly registered as a broker-dealer with the SEC and/or duly
registered as an FCM, IB or SEF with the CFTC, and (y) except where the failure
to so register would not reasonably be expected to result in a Material Adverse
Effect, is duly registered in each state where the conduct of its business
requires such registration and (B) if a Foreign Subsidiary, is duly registered
as with the appropriate foreign regulatory body, in each case where the conduct
of its business requires such registration, except where the failure to so
register would not reasonably be expected to result in a Material Adverse
Effect.

5.13 Disclosure.

Neither any Loan Document nor any other agreement, document, instrument,
certificate or statement (other than (i) any other projections, estimates, or
other forward-looking information and (ii) any forward-looking pro forma
financial information) furnished to the Administrative Agent and the Lenders by
or on behalf of a Loan Party in connection with the transactions contemplated
hereby, at the time it was furnished contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, under the circumstances under which they
were made, not misleading (considered in the context of all other information
provided to the Lenders). Any projections, estimates, forward-looking
information or any forward-looking pro forma financial information furnished to
the Administrative Agent (whether in writing or orally) pursuant to this
Agreement are based on good faith estimates and assumptions believed by
management of Borrower or the applicable Loan Party to be reasonable at the time
made, it being understood by the Administrative Agent and the Lenders that,
without limiting the foregoing representation, (i) any information as it relates
to future events is not to be viewed as fact, and (ii) actual results during the
period or periods covered by such information are subject to significant
uncertainties and contingencies and may differ materially from the projected
results set forth therein.

5.14 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

5.15 Intellectual Property; Licenses, Etc.

Each Loan Party and each Subsidiary owns, possesses or can acquire on reasonable
terms the right to use, all of the trademarks, service marks, trade names,
copyrights, patents and other intellectual property rights that are reasonably
necessary for the operation of its businesses, without conflict with the rights
of any other Person to the knowledge of such Loan Party or Subsidiary, except
for any such failure to own or possess or conflict that could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

5.16 Solvency.

TheEach Borrower is Solvent and the BorrowerBGC and its Subsidiaries are Solvent
on a consolidated basis.

5.17 OFAC.

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director or officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

5.18 Anti-Corruption Laws.

The Loan Parties and their Subsidiaries and, to the knowledge of the BorrowerBGC
and its Subsidiaries, any director or officer have each conducted their
businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar anti-
corruption legislation in other jurisdictions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

5.19 EEA Financial Institution.

Neither the BorrowerBGC, nor any of its Subsidiaries is an EEA Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Facility Termination Date, theeach Borrower shall:

6.1 Financial Statements.



--------------------------------------------------------------------------------

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within one hundred and twenty days
after the end of each fiscal year of the BorrowerBGC, commencing with the fiscal
year ending December 31, 2017, (i) a consolidated balance sheet of the
BorrowerBGC and its Subsidiaries as at the end of such fiscal year, together
with the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in connection with
the financial statements in clause (i) above, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing



--------------------------------------------------------------------------------

standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
(ii) such other financial information regarding the BorrowerBGC and its
Subsidiaries as reasonably requested by the Administrative Agent in order to
determine compliance with Section 7.11; and

(b) as soon as available, but in any event within sixty days after the end of
each of the first three fiscal quarters of each fiscal year of the BorrowerBGC,
commencing with the fiscal quarter ending September 30, 2017, (i) a consolidated
balance sheet of the BorrowerBGC and its Subsidiaries as at the end of such
fiscal quarter, together with the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’sBGC’s
fiscal year then ended, and the related consolidated statements of changes in
shareholders’ equity and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by the chief executive officer, chief financial officer, treasurer
or controller of the BorrowerBGC as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the BorrowerBGC
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and (ii) such other financial
information regarding the BorrowerBGC and its Subsidiaries as reasonably
requested by the Administrative Agent in order to determine compliance with
Section 7.11.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the BorrowerBGC shall not be separately required to furnish
such information under Section 6.01(a) or 6.01(b), but the foregoing shall not
be in derogation of the obligation of the BorrowerBGC to furnish the information
and materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.

6.2 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the BorrowerBGC (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic



--------------------------------------------------------------------------------

counterpart thereof for all purposes) which shall, among other things,
(i) demonstrate compliance with the covenants set forth in Section 7.11 and
(ii) update Schedule 5.11, as applicable;

(c) promptly after the same are available, copies of each annual report, each
material proxy or material financial statement or other material report or
communication sent to the public equityholders of any Loan Party or any
Subsidiary, and copies of all material annual, regular, periodic and special
reports and material registration statements which a Loan Party or any
Subsidiary may file or be required to file with the SEC under Section 13 or
15(d) of the



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(d) promptly after any request by the Administrative Agent, copies of any
material detailed audit reports or management letters submitted to the board of
directors (or the audit committee of the board of directors) of the BorrowerBGC
by independent accountants in connection with the accounts or books of the
BorrowerBGC or any Subsidiary;

(e) [Reserved];

(f) promptly, and in any event within five Business Days after receipt thereof
by the any Loan Party or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowera Loan Party posts such documents, or provides a link thereto on the
Borrower’ssuch Loan Party’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Borrower’sa Loan Party’s behalf on an Internet or intranet website (including
www.sec.gov/edgar.shtml), if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third party website or whether
sponsored by the Administrative Agent); provided that: (i) the Borrowera Loan
Party shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Borrowersuch Loan Party to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrowersuch Loan Party
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowerany Loan Party with any such request by a Lender for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or



--------------------------------------------------------------------------------

on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have



--------------------------------------------------------------------------------

authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.3 Notices.

Promptly notify the Administrative Agent and each Lender of:

(a) the occurrence of any Default.

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws.

(c) the occurrence of any ERISA Event that has had or that would reasonably be
expected to result in a Material Adverse Effect.

(d) any material change in accounting policies or financial reporting practices
by a Loan PartyBGC or any Subsidiary.

(e) any announcement by S&P or Fitch of any change in a Debt Rating of the
BorrowerBGC.

Each notice pursuant to this Section 6.03 (other than clause (e)) shall be
accompanied by a statement of a Responsible Officer of the BorrowerBGC setting
forth details of the occurrence referred to therein and stating what action the
BorrowerBGC has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
(if any).

6.4 Payment of Taxes.



--------------------------------------------------------------------------------

Cause itself, each Loan Party and each of its Subsidiaries to pay and discharge
within thirty (30) days of the date the same shall become due and payable, all
its tax liabilities, assessments and governmental charges or levies upon it or
its properties, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowerapplicable Loan Party or the
applicable Subsidiary in connection therewith or (b) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

6.5 Preservation of Existence, Etc.



--------------------------------------------------------------------------------

Cause itself, each Loan Party and each of its Subsidiaries to (a) except as
permitted pursuant to Section 7.04, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, in each case, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.6 Maintenance of Properties.

Cause itself, each Loan Party and each of its Subsidiaries to (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and casualty and condemnation excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, except, in the case of
each of clauses (a) and (b) hereof, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.7 Maintenance of Insurance.

Cause itself, each Loan Party and each of its Subsidiaries to maintain with
financially sound and reputable insurance companies not Affiliates of the
BorrowerBGC, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, except in instances
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.8 Compliance with Laws.

(a) Cause itself, each Loan Party and each of its Subsidiaries to comply in all
material respects with the requirements of all Laws, including, without
limitation, Environmental Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

(b) Cause each Broker-Dealer Subsidiary to comply with all material rules and
regulations of the SEC, the FINRA and any equivalent foreign self-regulatory
body, in each case, applicable to it (including such rules and regulations
dealing with net capital requirements), except where the failure to so comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.9 Books and Records.



--------------------------------------------------------------------------------

Cause itself, each Loan Party and each of its Subsidiaries to (a) maintain
proper books of record and account in conformity with GAAP; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights.



--------------------------------------------------------------------------------

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its, any Loan Party’s and its Subsidiaries’
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all,
subject to the proviso below, at the sole expense of the Administrative Agent
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowerapplicable
Loan Party; provided, however, that when an Event of Default exists the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowerapplicable Loan Party
at any time during normal business hours and without advance notice. It is
understood and agreed that the Administrative Agent shall, at the request of any
Lender, share with such Lender information resulting from any inspection under
this Section 6.10.

6.11 Use of Proceeds.

Cause itself, each Loan Party and each of its Subsidiaries to use the proceeds
of the Credit Extensions to finance working capital and other lawful corporate
purposes; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.

6.12 Guarantors.

Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after the date that any Subsidiary agrees to
Guarantee any Indebtedness of the BorrowerBGC (other than the Obligations),
either (a) cause such Subsidiary to become a Guarantor hereunder by
(i) executing and delivering to the Administrative Agent a Joinder Agreement and
(ii) delivering to the Administrative Agent such Organization Documents,
resolutions and, if requested by the Administrative Agent, favorable opinions of
counsel, all in form, content and scope reasonably satisfactory to the
Administrative Agent or (b) provide a written certificate to the Administrative
Agent acknowledging that all Indebtedness of such Subsidiary is subject to
Section 7.03, specifying the amount of Indebtedness of such Subsidiary as of the
date of the certificate and certifying that the BorrowerBGC is in compliance
with Section 7.03 as of the date of the certificate.

6.13 Anti-Corruption Laws.

Cause itself and each of its Subsidiaries to conduct its businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti- corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

6.14 Mirror Debt.



--------------------------------------------------------------------------------

Upon receipt by SpinCo or any Subsidiary of SpinCo of the Net Cash Proceeds from
any Debt Issuance (other than Debt Issuances under the Term Loan Facility) and
after giving effect to any payments required by Section 2.05(b)(i), prepay (in
the case of SpinCo), or cause SpinCo to prepay (in the case of BGC), the Mirror
Debt in an aggregate amount equal to 100% of such Net Cash Proceeds.



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

7.1 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, extensions or replacements thereof; provided that the property covered
thereby is not increased, and with respect to any replacement Lien, the amount
of any Indebtedness secured by such Lien shall not be increased;

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) Liens of carriers, warehousemen, mechanics, materialmen, workmen and
repairmen or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, old age benefits, other social
security obligations, taxes, assessments, statutory obligations and other
similar charges, other than any Lien imposed by ERISA;

(e) (i) deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance and return of money bonds, agreements with utilities and
other obligations of a like nature incurred in the ordinary course of business
(including in each case deposits and/or Liens securing letters of credit issued
in lieu of any such cash deposits), and (ii) other cash deposits required to be
made



--------------------------------------------------------------------------------

in the ordinary course of business, including those made to secure health,
safety and environmental obligations in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments), which judgments do not constitute an Event of
Default under Section 8.01(h), and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any such legal
proceeding;



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness permitted under Section 7.03(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) with respect to Indebtedness permitted by
Section 7.03(c)(i) such Liens attach to such property concurrently with or
within ninety days after the acquisition thereof;

(i) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any Subsidiary;

(j) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(k) normal and customary rights of setoff and other Liens upon deposits of cash
and securities in favor of banks, brokers or other financial institutions;

(l) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(m) any Lien existing on property (and the proceeds thereof) existing at the
time of its acquisition and any modification, replacement, renewal or extension
thereof; provided that such Lien was not created in contemplation of such
acquisition;

(n) Liens incurred or assumed in the ordinary course on cash, marketable
securities, real estate loans (including related purchase commitments)
commodities or other financial products to secure securities lending
transactions at Regulated Subsidiaries and other stock lending transactions,
repurchase agreements, and other collateralized financing transactions at
Subsidiaries;

(o) pledges of securities or commodity positions and exchange memberships in the
ordinary course of business;

(p) deposits or securities with commodity or securities exchanges or clearing
organizations, or with other exchanges or markets, in each case in the ordinary
course of business;

(q) Liens in favor of customers of Broker-Dealer Subsidiaries arising in the
ordinary course of business and Liens securing indebtedness of Broker-Dealer
Subsidiaries in respect of customer funds in the ordinary course of business;



--------------------------------------------------------------------------------

(r) Liens securing Indebtedness permitted under Section 7.03(i);

(s) Liens on cash and marketable securities granted by Berkeley Point in favor
of Fannie Mae under the Delegated Underwriting and Servicing Program and/or
Freddie Mac under the Targeted Affordable Housing Program in respect of loss
sharing arrangements, in each case in the ordinary course of business; and

(t) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed at any one time, the difference of $40,000,000
less any Indebtedness incurred pursuant to Section 7.03(j).



--------------------------------------------------------------------------------

7.2 Investments.

Make any Investments, except:

(a) Investments existing on the Closing Date set forth on Schedule 7.02;

(b) Investments in Cash Equivalents;

(c) Investments made by Regulated Subsidiaries in the ordinary course of
business;

(d) Investments in marketable securities, loans, loan servicing rights,
commodities, forwards, futures, derivatives and other assets in connection with
trading, underwriting, loan origination, loan servicing, selling to customers,
acting as a broker or acting as a market intermediary, all in the ordinary
course of business;

(e) loans or advances to employees as part of compensation programs, and which
are by their nature forgivable by the BorrowerBGC or relevant Subsidiary or
purchases or redemption of equity interests from employees, former employees or
consultants;

(f) travel advances and other similar cash advances made to employees in the
ordinary course of business;

(g) Investments in Persons that are engaged in an Eligible Line of Business;

(h) Investments in (or Acquisitions of) Subsidiaries and other Persons that are
not wholly-owned or are not engaged in an Eligible Line of Business in an amount
not to exceed, in the aggregate, at any one time outstanding (net of the
proceeds received from the sale of such Investments) the greater of $50,000,000
and 4.5% of Consolidated Net Worth;

(i) Cash AD Loans; and

(j) Permitted Acquisitions.

7.3 Subsidiary Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness of any Subsidiary of a
Loan Party (other than any Subsidiary that is a Guarantor), except:



--------------------------------------------------------------------------------

(a) Indebtedness outstanding on the Closing Date set forth on Schedule 7.03,
including the Seller Financing, if any (and, with respect to any such
Indebtedness, renewals, refinancings and extensions thereof); provided that
(i) the amount of such Indebtedness is not increased above the original
principal amount at the time of such refinancing, renewal or extension except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilized thereunder and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, renewal or extension are no less favorable in any
material respect to the BorrowerBGC and its Subsidiaries or the Lenders than the
terms of the Indebtedness being refinanced, renewed or extended;



--------------------------------------------------------------------------------

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person for hedging purposes in the ordinary course of business, and not for
purposes of speculation or taking a “market view”;

(c) (i) purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of assets and renewals, refinancings and extensions thereof and
(ii) Indebtedness hereafter incurred (including obligations in respect of
capital leases and Synthetic Lease Obligations) that is secured by fixed assets
and all renewals, refinancings and extensions thereof; provided that the
aggregate outstanding principal amount of all such Indebtedness incurred
pursuant to this clause (ii) shall not exceed $60,000,000 at any one time
outstanding;

(d) so long as the BorrowerBGC is in compliance with the financial covenants set
forth in Section 7.11 on a pro forma basis after giving effect thereto,
Indebtedness (i) of any Person that is merged or consolidated with and into any
Subsidiary, (ii) of any Person that becomes a Subsidiary as a result of an
Acquisition to the extent, in each case, that such Indebtedness was not incurred
in connection with, or in contemplation of, such Person becoming a Subsidiary or
(iii) consisting of customary performance based earn-out payments incurred in
connection with an Acquisition;

(e) Indebtedness, including (i) securities lending transactions, at Regulated
Subsidiaries and other stock lending transactions, repurchase agreements and
other collateralized financing transactions at Subsidiaries, in each case
(A) secured by marketable securities, real estate loans (including related
purchase commitments) commodities or other financial products and (B) incurred
in the ordinary course of business and (ii) borrowings by foreign Regulated
Subsidiaries in connection with clearing or posting of margin requirements in
the ordinary course of business;

(f) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(g) intercompany Indebtedness permitted under Section 7.02;

(h) obligations to purchase or redeem Equity Interests held by current or former
partners, officers, directors, employees, consultants, service providers and
their respective estates, spouses or former spouses in the ordinary course of
business;

(i) Indebtedness, including Indebtedness incurred in connection with stock
lending transactions, secured solely by shares of Intercontinental Exchange Inc.
or NASDAQ held by the BorrowerBGC or its Subsidiaries at any time; provided that
such Indebtedness shall be at



--------------------------------------------------------------------------------

customary advance rates and shall not exceed an aggregate principal amount equal
to the underlying value of the shares securing such Indebtedness (the value of
such shares to be determined as of the date such Indebtedness is incurred);

(j) Indebtedness of NewmarkSpinCo and its Subsidiaries (i) pursuant to the
Mirror Debt, (ii) to the extent the proceeds thereofof such Indebtedness are
used to pay outstanding amounts under the Term Loan Facility and (iii) subject
to the terms of Section 2.05(b)(i) and Section 6.14, to the extent that at the
time of (and after giving effect to) the incurrence of such Indebtedness, the
Newmark Leverage Ratio does not exceed 2.50:1.00;



--------------------------------------------------------------------------------

(k) Indebtedness in the form of (i) any “bad boy guaranties” (including any
related environmental indemnity) provided in connection with real estate
financings of Affiliates and (ii) Guarantees by Berkeley Point to Fannie Mae
under the Delegated Underwriting and Servicing Program and/or Freddie Mac under
the Targeted Affordable Housing Program in respect of loss sharing arrangements,
in each case in the ordinary course of business; and

(l) other unsecured Indebtedness in an aggregate principal amount not to exceed
the difference of $40,000,000 less, without duplication, any Liens incurred
pursuant to Section 7.01(t).

7.4 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that (a) the BorrowerBGC may merge or consolidate with any of its Subsidiaries
(other than SpinCo if it is a Loan Party); provided that the BorrowerBGC shall
be the continuing or surviving Person, (b) any Subsidiary may be merged or
consolidated with or into any other Subsidiary; provided that if such merger or
consolidation is with respect to a Subsidiary that is a Loan Party, then either
such Loan Party shall be the continuing or surviving Person or such surviving
Person shall become a Loan Party promptly after such merger or consolidation,
but in any case if SpinCo is a party to such transaction while it is a Loan
Party, SpinCo shall be the continuing or surviving Person, (c) the BorrowerBGC
or any of its Subsidiaries may merge or consolidate with any other Person;
provided that (i) if the BorrowerBGC is a party to such transaction, the
BorrowerBGC is the continuing or surviving Person and (ii) if such Subsidiary is
a Loan Party, then either such Loan Party shall be the continuing or surviving
Person or such surviving Person shall become a Loan Party promptly after such
merger or consolidation, but in any case if SpinCo is a party to such
transaction while it is a Loan Party, SpinCo shall be the continuing or
surviving Person and (d) any Subsidiary (other than a Loan Party) may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect.

7.5 Dispositions.

Make any Disposition except:

(a) Dispositions consisting of sales of marketable securities, loans, loan
servicing rights, commodities, forwards, futures, derivatives and other assets
in connection with trading, market making activities, loan origination and
securitization, structured products and other financial services activities, and
real estate businesses, in each case in the ordinary course of business;

(b) Dispositions by (i) any Subsidiary of the BorrowerBGC to the BorrowerBGC or
any other Subsidiary and (ii) the BorrowerBGC to any, direct or indirect,
wholly-ownedwholly owned Subsidiary of the BorrowerBGC;



--------------------------------------------------------------------------------

(c) Dispositions of shares of Intercontinental Exchange Inc. and NASDAQ held by
the BorrowerBGC or its Subsidiaries at any time;

(d) Dispositions of Equity Interests of NewmarkSpinCo pursuant to an initial
public offering which may result in NewmarkSpinCo becoming a less than
wholly-owned Subsidiaries of the BorrowerSubsidiary of BGC and/or the issuance
of additional Equity Interests of NewmarkSpinCo; and



--------------------------------------------------------------------------------

(e) Dispositions (in addition to the Dispositions permitted by clauses (a), (b),
(c) and (d) above) so long as the aggregate net book value of all of the assets
sold or otherwise disposed of by the Loan Parties and their Subsidiaries in all
such transactions shall not exceed, (i) during the period from the Closing Date
until the date the 2017 annual financial statements are delivered pursuant to
Section 6.01(a), 30% of Consolidated EBITDA calculated based on the annual
financial statements of the BorrowerBGC as of December 31, 2016 less any
Dispositions (other than Dispositions of the type permitted by clauses (a), (b),
(c) and (d) above) made from January 1, 2017 through and including the Closing
Date and (ii) thereafter, during each period commencing on the day following the
date of delivery of annual financial statements pursuant to Section 6.01(a) and
ending on the next date of delivery of annual financial statements pursuant to
Section 6.01(a) in the following year, 30% of Consolidated EBITDA calculated
based on the most recent annual financial statements delivered pursuant to
Section 6.01(a).

7.6 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may declare and make Restricted Payments to the Borrowera
Loan Party or otherwise in accordance with its Organizational Documents;

(b) theeach Borrower and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; and

(c) theeach Borrower and each of its Subsidiaries may declare and make
Restricted Payments if, immediately before and after giving effect thereto,
(i) no Event of Default shall have occurred and be continuing and (ii) the
BorrowerBGC is in compliance with the financial covenants set forth in
Section 7.11 on a pro forma basis after giving effect thereto.

Notwithstanding the above, as long as any amounts are owed under the Term Loan
Facility, or the Acquisition Term Loan, no Borrower shall not be able to make
any Restricted Payments described in clauses (a)-(c) above other than
(A) regular common dividends consistent with past practices, (B) share
repurchases, redemptions, exchanges and other payments in connection with
compensation plans or arrangements or from current or former employees and
partners or their estates or from directors, consultants or charities, in each
case as intended to manage share count and consistent with historic practices,
(C) Restricted Payments payable solely in Equity Interests, (D) share
repurchases, redemptions, exchanges and other payments in amounts and at times
corresponding generally to equity issuances pursuant to thesuch Borrower’s
at-the-market controlled equity offering program (at the market shelf) and
(E) other Restricted Payments in the ordinary course not to exceed, in the
aggregate, $25,000,000.

7.7 Change in Nature of Business.



--------------------------------------------------------------------------------

Engage in any business or activity that is not an Eligible Line of Business;
provided that the foregoing shall not apply to Investments permitted pursuant to
Section 7.02(h).

7.8 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, that is less favorable than could be obtained in a
similar transaction with a non-affiliate, other than (1) any transaction
approved by the Borrower’s audit committee, (2) any transaction with an



--------------------------------------------------------------------------------

Affiliate that is consolidated with the Borrower under GAAP, (3) management
fees, employee benefit arrangements or indemnification programs pertaining to
limited or general partners of the Borrower or any of its Subsidiaries entered
into in the ordinary course of business or approved by the Borrower’s board of
directors, (4) transactions existing on the Closing Date and set forth on
Schedule 7.08 and (5) any transaction that does not, individually, exceed
$500,000.

7.9 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that with respect to
any Subsidiary, encumbers or restricts the ability of any such Person to
(i) make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) transfer any of its property to the any Loan Party, (v) pledge
its property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof if otherwise required to be a Loan Party hereunder, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 7.03(ec), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale, (5) customary provisions in joint venture
agreements and other similar agreements, (6) customary provisions restricting
assignment contained in leases, subleases, licenses and other agreements and,
(7) any agreement or other instrument of a Person acquired by a Loan Party or
any Subsidiary which was in existence at the time of such Acquisition (but not
created in contemplation thereof or to provide all or any portion of the funds
or credit support utilized to consummate such Acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired and (8) customary restrictions and
conditions contained in any agreement entered into in connection with any
Indebtedness permitted under Section 7.03(e), (j) or (k).

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, except, in the case of any
Regulated Subsidiary, in compliance with Regulation U, T and X of the FRB.

7.11 Financial Covenants.

Permit:



--------------------------------------------------------------------------------

(a) Consolidated Leverage Ratio. The Consolidated Leverage Ratio, (i) as of the
last day of the fiscal quarter ending September 30, 2017, to be greater than
3.50:1.00, (ii) as of the last day of the fiscal quarter ending December 31,
2017, to be greater than 3.375:1.00 and (iii) as of the last day of the fiscal
quarter ending March 31, 2018 and as of the last day of any fiscal quarter of
the BorrowerBGC thereafter, to be greater than 3.25:1.00.



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio, as of the last day of any fiscal quarter of the BorrowerBGC, to be less
than 4.00:1.00.

(c) Consolidated Net Worth. Consolidated Net Worth at any time to be less than
the

sum of (i) $580,000,000 plus (ii) an amount equal to (x) the Step Up Percentage
multiplied by (y) the Net Cash Proceeds received by the BorrowerBGC or its
Subsidiaries from the issuance and sale of Equity Interests of the BorrowerBGC
or any of its Subsidiaries after the Closing Date, other than Equity Issuances
pursuant to the Borrower’s at-the-market controlled equity offering program (at
the market shelf) intended to offset share repurchases, redemptions, exchanges
and other payments in connection with compensation plans or arrangements or from
current or former employees and partners or their estates or from directors,
consultants or charities, in each case consistent with historic practices. For
purposes of this Section 7.11(c), the Step Up Percentage shall equal 75%, with
respect to the first $400 million in Net Cash Proceeds received, and 50% with
respect to any Net Cash Proceeds received in excess of $400 million.

(d) (d) Net Excess Capital. Net Excess Capital with respect to all Broker-Dealer
Subsidiaries at any time to be less than $185,000,000.

(e) Newmark Leverage Ratio. Subsequent to the first date that SpinCo incurs
Indebtedness pursuant to Section 7.03(j)(iii), the Newmark Leverage Ratio, as of
the last day of any fiscal quarter of SpinCo after such incurrence of
Indebtedness, to be greater than 2.50:1.00.

7.12 Fiscal Year.

Permit the Borrower to changeChange its fiscal year from its present ending on
December 31 of each year or permit any Subsidiary to change its fiscal year
except as necessary for a Subsidiary to align its fiscal year with the
BorrowerBGC.

7.13 Sanctions.

Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, an Arranger, Administrative Agent or otherwise)
of Sanctions.

7.14 Anti-Corruption Laws.



--------------------------------------------------------------------------------

Use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.1 Events of Default.

Any of the following shall constitute an Event of Default:



--------------------------------------------------------------------------------

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) Section 6.01 or 6.02 and such failure
continues for five Business Days or (ii) any of Section 6.03(a); solely with
respect to the Loan Parties, 6.05(a), 6.10 or 6.11 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of

(i) the date on which such failure shall first become known to a Responsible
Officer of the Borrower or (ii) written notice thereof is given to a Responsible
Officer of the Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of face made or deemed made by or on behalf of a Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be untrue in any material respect (other than those
representations and warranties that are qualified by materiality or Material
Adverse Effect, in which case in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary of a Loan Party with a
net worth in excess of $10,000,000 (A) after giving effect to any grace period
applicable thereto (including any cure period, forbearance or other extension,
amendment or waiver), fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee of such Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including drawn and outstanding amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) after giving effect to any grace period applicable thereto (including any
cure period, forbearance or other extension, amendment or waiver), fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee of such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any



--------------------------------------------------------------------------------

event of default under such Swap Contract as to which any Loan Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, after giving effect to any grace period applicable thereto (including any
cure period, forbearance or other extension, amendment or waiver), the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is



--------------------------------------------------------------------------------

greater than the Threshold Amount or (iii) any Event of Default occurs and is
continuing under the Term Loan Facility (as defined therein); or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary of a Loan
Party with a net worth in excess of $10,000,000 institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary of
a Loan Party with a net worth in excess of $10,000,000 becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within thirty days after its
issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary of a
Loan Party with a net worth in excess of $10,000,000 one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the claim and does not dispute coverage), and, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount; provided, however, that, for purposes of determining
whether withdrawal liability associated with a Multiemployer Plan is in excess
of the Threshold Amount, only the maximum annual withdrawal liability payment
amount pursuant to Section 4219(c) of ERISA shall be taken into account, as
opposed to the total aggregate withdrawal liability assessed, or (ii) any Loan
Party, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any



--------------------------------------------------------------------------------

or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any Loan Document.

8.2 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents or applicable Law or at
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.3 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; and



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the



--------------------------------------------------------------------------------

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document and (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender



--------------------------------------------------------------------------------

prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

9.5 Delegation of Duties.



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealablenonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with and (so long as
there is no continuing Event of Default) with the consent of the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and, if
applicable, the Borrower) and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.



--------------------------------------------------------------------------------

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as a Lender hereunder.

9.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters.

Each of the Lenders irrevocably authorize the Administrative Agent to release
any Guarantor from its obligations under the Guaranty (other than BGC) if
(i) the Borrower requests such release, (ii) such Guarantor is not required to
Guarantee the Obligations pursuant to Section 6.12 and, (iii) no Default exists
or would result from such release and (iv) if the Guarantor being released is
SpinCo, both the Term Loan Facility and the Acquisition Term Loan have been paid
in full.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 9.10.

9.11 ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38



--------------------------------------------------------------------------------

(a class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of



--------------------------------------------------------------------------------

PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3- 21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is



--------------------------------------------------------------------------------

responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a



--------------------------------------------------------------------------------

fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

GUARANTY

10.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

10.2 Obligations Unconditional.

The obligations of the Guarantors under Section 10.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise



--------------------------------------------------------------------------------

constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other Loan
Party for amounts paid under this Article X until such time as the Obligations
have been paid in full and the Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest



--------------------------------------------------------------------------------

extent permitted by Law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with; or

(d) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

10.3 Reinstatement.

The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.



--------------------------------------------------------------------------------

10.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.

10.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 10.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section



--------------------------------------------------------------------------------

10.02) for purposes of Section 10.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 10.01.

10.6 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 10.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated. For purposes of this
Section 10.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 10.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrower in respect of any payment of
Obligations.

10.7 Guarantee of Payment; Continuing Guarantee.



--------------------------------------------------------------------------------

The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.



--------------------------------------------------------------------------------

10.8 Appointment of Borrower.

Each of the Guarantors hereby appoints the BorrowerBGC to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the BorrowerBGC may execute such documents and provide such authorizations
on behalf of such Guarantor as the BorrowerBGC deems appropriate in its sole
discretion and each Guarantor shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or a Lender to the
BorrowerBGC shall be deemed delivered to each Guarantor and (c) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the BorrowerBGC on
behalf of each of the Guarantors.

ARTICLE XI

MISCELLANEOUS

11.1 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees (other than pursuant to a fee letter separate from this
Agreement in which all the Lenders are not a party thereto) or other amounts
payable hereunder or



--------------------------------------------------------------------------------

under any other Loan Document without the written consent of each Lender
entitled to receive such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;



--------------------------------------------------------------------------------

(iv) change Section 8.03 or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) release thea Borrower or BGC or SpinCo as a Guarantor without the consent
of each Lender, or, except in connection with a transaction permitted under
Section 7.04 or Section 7.05, all or substantially all of the value of the
Guaranty without the written consent of each Lender whose Obligations are
guarantied thereby, except

(A) to the extent such release is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or and
(B) to the extent the Term Loan Facility and the Acquisition Term Loan have been
paid in full, SpinCo shall be automatically released as a Loan Party in all
respects and BGC shall be released as a Guarantor of the Obligations with
respect to the Acquisition Term Loan; or

(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein,
(i) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (ii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Any amendment entered into in order to effectuate an increase in the Aggregate
Revolving Commitments, in accordance with Section 2.01(b), shall only require
the consent of the Lenders



--------------------------------------------------------------------------------

providing such increase as long as the purpose of such amendment is solely to
incorporate the appropriate provisions for such increase.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the



--------------------------------------------------------------------------------

Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.

11.2 Notices; Effectiveness; Electronic Communications.

 

  (a) Notices Generally. Except in the case of notices and other communications

expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE

BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.



--------------------------------------------------------------------------------

11.3 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or



--------------------------------------------------------------------------------

privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that SpinCo shall only responsible for such expenses for
so long as it is a Loan Party.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and



--------------------------------------------------------------------------------

shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Loan Party against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from a
dispute solely among Indemnitees (other than the Administrative Agent or any
Arranger acting in its capacity as such) at a time when the Loan Parties have
not breached its obligations hereunder in any material respect and does not
arise out of an act or omission by any Loan Party. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub- agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each such party hereby waives,
and acknowledges that no other Person shall have, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that nothing contained in this
clause (d)



--------------------------------------------------------------------------------

shall relieve the Loan Parties of any obligation it may have to indemnify an
Indemnitee to against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party claim. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such



--------------------------------------------------------------------------------

Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.5 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby,



--------------------------------------------------------------------------------

Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan



--------------------------------------------------------------------------------

Documents (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned; (for the
avoidance of doubt, any assignment must assign the same amount of outstanding
Acquisition Term Loan held by such assigning Lender and Revolving Commitment
held by such assigning Lender).

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided,



--------------------------------------------------------------------------------

however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural Person)
or (D) any Disqualified Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for



--------------------------------------------------------------------------------

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the



--------------------------------------------------------------------------------

Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Disqualified Institution, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in



--------------------------------------------------------------------------------

the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.7 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement (including information about this Agreement
that is customarily provided to such parties), the other Loan Documents, and the
Commitments.



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its



--------------------------------------------------------------------------------

obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.8 Rights of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or their respective Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.9 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary



--------------------------------------------------------------------------------

prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall



--------------------------------------------------------------------------------

constitute a single contract. This Agreement and the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan



--------------------------------------------------------------------------------

Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN



--------------------------------------------------------------------------------

RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their Affiliates, on the one hand, and
the Administrative Agent, the Arrangers and the Lenders, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to



--------------------------------------------------------------------------------

the extent it has deemed appropriate, and (C) each of the Loan Parties is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other



--------------------------------------------------------------------------------

Loan Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any Arranger nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, any Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.19 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such



--------------------------------------------------------------------------------

liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     BGC PARTNERS, INC.,     a Delaware corporation    
By:                                              Name:     Title:



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent
    By:                                                                  Name:  
  Title: LENDERS:     BANK OF AMERICA, N.A.,     as a Lender    
By:                                                                  Name:    

Title:

 

   

GOLDMAN SACHS BANK USA,

as a Lender

    By:                                                                  Name:  
  Title:     CITIBANK, N.A.,

 



--------------------------------------------------------------------------------

           as a Lender   By:                                     
                                                                       Name:  
Title:   PNC BANK, NATIONAL ASSOCIATION,   as a Lender  
By:                                     
                                                                       Name:  
Title:   INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,   as a
Lender   By:                                     
                                                                       Name:  
Title:



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date:                     ,        

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 8,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among BGC Partners, Inc., a Delaware
corporation (the “Borrower”), Newmark Group, Inc., a Delaware corporation, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

☐ A Borrowing of Loans

☐ A conversion or continuation of Loans

1. On                     (a BUSINESS DAYbusiness day).

2. In the amount of $                     .

3. Comprised of                         .

[TYPEtype of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of         months.



--------------------------------------------------------------------------------

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 4.02 of
the Credit Agreement has been satisfied on and as of the date of such
Borrowing.]

 

BGC PARTNERS, INC. By:                                         
                                       Name:  
                                                                             
Title:                                         
                                      

 

NEWMARK GROUP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.05

FORM OF NOTICE OF LOAN PREPAYMENT

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement dated as of September 8, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among BGC Partners, Inc., a Delaware corporation (the “Borrower”),
Newmark Group, Inc., a Delaware corporation, the Guarantors from time to time
party thereto, the Lenders party thereto and Bank of America, N.A., in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the lenders from time to time party to the Credit Agreement.

DATE: [Date]

The Borrowerundersigned hereby notifies the Administrative Agent that
on                         1

pursuant to the terms of Section 2.05 of the Credit Agreement, the
Borrowerundersigned intends to prepay the following Loans as more specifically
set forth below:

Voluntary prepayment in the following amount(s):

☐  Eurodollar Rate Loans: $                             2

      Applicable Interest Period:                            

☐  Base Rate Loans: $                                     3



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  Specify date of such prepayment.

2  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3  Any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).



--------------------------------------------------------------------------------

BGC PARTNERS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

NEWMARK GROUP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11

FORM OF NOTE

                         , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower (or assumed by the Lender) under that certain Credit Agreement, dated
as of September 8, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower,BGC
Partners, Inc., Newmark Group, Inc., the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

BGC PARTNERS, INC. By:                                         
                                       Name:  
                                                                             
Title:                                         
                                      

 

NEWMARK GROUP, INC. By: Name: Title:                                         
                                      



--------------------------------------------------------------------------------

EXHIBIT 3.01-A

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 8, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BGC Partners, Inc., a Delaware corporation (the “Borrower”),
Newmark Group, Inc., a Delaware corporation, the Guarantors identified therein,
the Lenders identified therein, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of thea Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to thea Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:                                         
                                       Name:  
                                                                             
Title:                                         
                                       Date:                       , 20        



--------------------------------------------------------------------------------

EXHIBIT 3.01-B

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 8, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BGC Partners, Inc., a Delaware corporation (the “Borrower”),
Newmark Group, Inc., a Delaware corporation, the Guarantors identified therein,
the Lenders identified therein, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of thea Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to thea Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                         
                                       Name:  
                                                                             
Title:                                         
                                       Date:                       , 20        



--------------------------------------------------------------------------------

EXHIBIT 3.01-C

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 8, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BGC Partners, Inc., a Delaware corporation (the “Borrower”),
Newmark Group, Inc., a Delaware corporation, the Guarantors identified therein,
the Lenders identified therein, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation,

(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of thea Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to thea Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:                                         
                                       Name:  
                                                                             
Title:                                         
                                       Date:                       , 20        



--------------------------------------------------------------------------------

EXHIBIT 3.01-D

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 8, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BGC Partners, Inc., a Delaware corporation (the “Borrower”),
Newmark Group, Inc., a Delaware corporation, the Guarantors identified therein,
the Lenders identified therein, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of thea Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to thea Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable)from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:                                         
                                       Name:  
                                                                             
Title:                                         
                                       Date:                       , 20        



--------------------------------------------------------------------------------

Exhibit 6.02

FORM OF COMPLIANCE CERTIFICATE

For the fiscal period ended                     , 20     .

I,                     , [Title] of BGC PARTNERS, INC. (the “BorrowerBGC”)
hereby certify that, to the best of my knowledge and belief, with respect to
that certain Credit Agreement dated as of September 8, 2017 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”;
all of the defined terms in the Credit Agreement are incorporated herein by
reference) among the BorrowerBGC, Newmark Group, Inc., a Delaware corporation,
the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent:

 

  (a) The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year- end audit adjustments.

 

  (b) Since (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement;

 

  (c) (select one):

 

  ☐ Attached hereto is a supplement to Schedule 5.11 (Loan Parties and
Subsidiaries) of the Credit Agreement, such that, as supplemented, such Schedule
is accurate and complete as of the date hereof.

 

  ☐ No such supplement is required at this time.

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 7.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

This                 day of                 , 20     .



--------------------------------------------------------------------------------

BGC PARTNERS, INC. By:  

 

Name: Title:  



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Exhibit 6.12

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of                     ,
20     , is by and between                     , a                    (the
“Subsidiary”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent under that certain Credit Agreement (as it may be amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), dated as of
September 8, 2017, by and among BGC PARTNERS, INC., a Delaware corporation (the
“Borrower”), NEWMARK GROUP, INC., a Delaware corporation, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent. All of the defined
terms in the Credit Agreement are incorporated herein by reference.

The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article X of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
(Facsimile No.                     ).

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article X of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

4. This Agreement may be executed in two or more counterparts, each of which
shall



--------------------------------------------------------------------------------

constitute an original but all of which when taken together shall constitute one
contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:    

Name:

Title:

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

By:    

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [Assignor [is][is not] a Defaulting Lender.] 2.    Assignee:
  

                                                                 

[and is an Affiliate/Approved Fund of [identify Lender]4]

3.        BorrowerBorrowers:    BGC Partners, Inc., a Delaware corporation and
Newmark Group, Inc., a Delaware corporation 4.    Agent:   

Bank of America, N.A., as the administrative agent under the Credit

Agreement

5.    Credit Agreement:    Agreement dated as of September 8, 2017 among the
BorrowerBGC



--------------------------------------------------------------------------------

      Partners, Inc., Newmark Group, Inc., the Guarantors party thereto, the
Lenders party thereto and Bank of America, N.A., as Administrative Agent

6.         Assigned Interest:

 

Facility                    

 

4  Select as applicable.



--------------------------------------------------------------------------------

Assigned5

  

Aggregate Amount

of Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans6    $    $    %    $    $    %    $    $    %

[7.     Trade Date:                     ]7

Effective Date:                     , 20 [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:  

 

Title:  



--------------------------------------------------------------------------------

[Consented to and]8 Accepted:

BANK OF AMERICA, N.A. as

 

Agent

 

5  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

8  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

By  

 

Title:   BGC PARTNERS, INC. By  

 

Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

The Assignee represents and warrants as of the Effective Date to the
Administrative Agent, the Assignor and the respective Affiliates of each, and
not, for the avoidance of doubt, for the benefit of the Borrowers or any other
Loan Party, that (i) the Assignee is not and will not be (A) an employee benefit
plan subject to Title I of ERISA; (B) a plan or account subject to Section 4975
of the Code; or (C) a “governmental



--------------------------------------------------------------------------------

plan” within the meaning of ERISA; and (ii) the assets used by such Lender’s
Commitment do not include “plan assets” of any such plans or accounts for
purposes of ERISA or the Code.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit 11.06(b)(iv)

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[Request appropriate Form from Administrative Agent]